Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 8, it is unclear which axis the claim is reciting the rotation occurs about.  “Along a long axis of the first paddle” makes it unclear whether the rotation is along or about the vertical axis?  It appears in the drawings that the rotation is about a horizontal axis, so for examination purposes as best understood this interpretation is used.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 9-13 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and in view of Eberheissinger (319623).

In regard to claim 1, Davis teaches a system for engaging a limb having an underlying bone (the socket is fully capable of being used with a lower limb with underlying bone such as a transfemoral amputation if the hand is detached and a lower limb attached instead.  The socket shape will also match the shape of the transfemoral amputation and is built to support weight (i.e. pushing up from a chair, pushup etc.)) with an interface (interface/socket is part of a prosthetic device) comprising:
a first paddle (see annotated figure) having a first inner surface (toward residual limb), a first outer surface (away from residual limb), a first paddle end, and a second paddle end, wherein the first paddle end and the second paddle end lie on opposite ends of the first paddle; 
a second paddle (see annotated figure) having a second inner surface, a second outer surface, a third paddle end, and a fourth paddle end, wherein the third paddle end and the fourth paddle end lie on opposite ends of the second paddle; 
a third paddle (see annotated figure) having a third inner surface, a third outer surface, a fifth paddle end, and a sixth paddle end, wherein the fifth paddle end and the sixth paddle end lie on opposite ends of the third paddle;
an adapter (see annotated figure) having a diameter; 
wherein the first, second, and third paddles have a length that is oriented along a the longitudinal dimension of the prosthetic device (see figure); 
wherein each of the first, second, and third paddle connectors are circumferentially disposed around the adapter (see figure, where paddles connect to the adapter); 
and where the first, second, and third paddles, along their entire length, each have a width is less than 50% the diameter of the adapter (see the figure, the adapter is a square with rounded corners not a perfect circle and diameter will be longer along one axis than another), and wherein
wherein the first, second, and third paddles are positioned so as to compress a first, second, and third target area (sections of limb), along a longitudinal dimension of the lower limb so as to compress soft tissue against a bone in the target so as to reduce motion of the underlying bone toward the first, second and third inner surfaces (as shown in the figure the paddles are fully capable of being compressed using the straps and are capable of being further compressed and therefore reducing motion of the bone; with enough force the straps are capable of compressing the soft tissue against a bone to reduce motion of the bone based on the shape of the paddles and force of the straps). 	
However, Davis does not teach the paddle connectors allow rotation or the ring stabilizer as claimed. 
Bache teaches a first paddle connector 140, a second paddle connector (see multiple hinges 140 in fig 9), and a third paddle connector (see multiple hinges 140 in fig 9) that couple the first paddle end of each paddle to the adapter (fig 9; 140 attaches 136 and 156 to 120).  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Bache’s adapter to connect each paddle of Davis to the adapter of Davis in order to allow greater adjustability of the socket on the limb for volume changes and various limb shapes (see arrows, fig 9).
Eberheissinger teaches a ring stabilizer (see annotated figure 1) sized and dimensioned to surround the limb (circular therefore capable of, see fig 1) and extend beyond the second paddle end, fourth paddle end and fifth paddle end (see figure 1, extends past the paddle proximal ends).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the ring stabilizer of Eberheissinger with the prosthetic limb socket of Davis because the stabilizer will help protect the residual limb from the ends of the paddles and allow for additional adjustment.

    PNG
    media_image1.png
    1057
    967
    media_image1.png
    Greyscale

In regard to claim 7, Davis meets the claim limitations as discussed in the rejection of claim 1, and further teaches the first paddle (see annotated figure) is configured to have a length that extends beyond and end of the bone within the limb (since the bone does not extend outside of the skin in a standard amputation, the length of the paddles and socket will therefore be longer than a bone (and at least someone’s bone) within the residual limb). 
In regard to claim 8, Davis meets the claim limitations as discussed in the rejection of claim 1, but does not teach the adapter as claimed.  
Bache further teaches the first paddle is configured to rotate along a long axis of the first paddle (see rotation arrows in fig 9; rotates about a horizontal axis, therefore rotates along the long axis)
In regard to claim 9, Davis meets the claim limitations as discussed in the rejection of claim 1, and further teaches the first paddle connector is detachable from at least one of the paddle and the adapter (detachable from the paddle and adapter by removing rivet 10). 
In regard to claim 12, Davis meets the claim limitations as discussed in the rejection of claim 1 but does not teach the paddle connector as claimed.  Bache further teaches the first paddle connector 140 allows for the first paddle to tilt relative to a center axis of the interface (see arrows, fig 9).  
In regard to claim 24, Davis meets the claim limitations as discussed in the rejection of claim 1, and further teaches the first outer surface of the first paddle removably couples with a first compression bar, the second outer surface of the second paddle removably couples with a second compression bar, and the third outer surface of the third paddle removably couples with a third compression bar.  (All of the paddles are capable of coupling or being pushed in by a compression bar.  The tool is not positively recited.  Please note, if the applicant should argue the tool is positively recited, the claim will be withdrawn by election by original presentation.)
In regard to claim 25, Davis meets the claim limitations as discussed in the rejection of claim 1 but does not teach the ring stabilizer as claimed.  
Eberheissinger further teaches the ring stabilizer (see annotated figure 1) has a brim area configured to support and contain soft tissue of the limb (the ring stabilizer is at the proximal end of the socket and therefore acts as a brim and is capable of containing soft tissue by its adjustability (see holes in the strap attaching the ring stabilizer together in figure 1)

Claims 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and further in view of Johnson (2010/0082116A1).

In regard to claims 2 and 12, Davis meets the claim limitations as discussed in the rejection of claim 1, but does not teach the paddle is slidably coupled to the side of the adapter.  
Johnson teaches the first paddle connector (see 104 and slots) is slidably coupled to a side of the adapter, and wherein a distance between the first paddle and the second paddle is adjustable by sliding the first paddle connector along the side of the adapter [0042].  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Johnson’s slidable features between the adapter and paddles of Davis because it allows adjustment to the length of the paddles to accommodate different sizes of the limb [0042].

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and further in view of Archer (2007/0173955A1).

In regard to claim 3, Davis meets the claim limitations as discussed in the rejection of claim 1, but does not teach the adapter comprises an upper and bottom plate.  
Archer teaches the adapter includes an upper plate 850 and a bottom plate 820, wherein the upper plate is rotatable relative to the bottom plate (fig 7).  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Archer’s wrist in place of the wrist/adapter of Davis because Archer’s adapter allows the user to have wrist motion (abstract) to more closely mimic the natural wrist being replaced by the prosthesis.

Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and further in view of Einarsson (2007/0225824A1).

In regard to claims 4-5, Davis meets the claim limitations as discussed in the rejection of claim 1, and further teaches a membrane (strap) between the paddles (see figure.  However, Davis does not teach the membrane as claimed.  
Einarsson teaches a membrane 26 removably coupled between the first paddle and the second paddle (fig 5) to limit outward flow of tissue through a relief area between the first paddle and the second paddle (compresses the area between paddles to limit outward tissue flow); wherein the membrane comprises a stretchable material [0041: elastic].  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Einarsson’s membrane (straps) in place of those of Davis through functional substitution since both straps attach parts of an adjustable socket together and further since the straps of Einarsson’s elastic nature helps bias the paddles toward one another for a secure fit [0041].

Claims 4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and further in view of Martin (7300466B1).

In regard to claims 4 and 6, Davis meets the claim limitations as discussed in the rejection of claim 1, and further teaches a membrane (straps) between the paddles (see figures).  However, Davis remains silent to the membrane material.  Martin teaches a membrane 46 removably coupled (removable by removing the rivets) between the first paddle and the second paddle (between 24 and 26) to limit outward flow of tissue through a relief area between the first paddle and the second paddle (limits the flow of tissue by compressing tissue inwards in the area of the membrane); wherein the membrane comprises a semi-rigid or rigid material (46 is plastic which is at least semi-rigid under the broadest reasonable interpretation).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Martin’s membrane in place of that of Davis through functional substitution since both membranes connect portions of an adjustable prosthetic socket from together MPEP 2144.

    PNG
    media_image2.png
    1055
    1920
    media_image2.png
    Greyscale



Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and further in view of Caspers (2004/0167638A1).

In regard to claim 11, Davis meets the claim limitations as discussed in the rejection of claim 1 but does not teach at least one sensor.  Caspers teaches at least one sensor (see sensors, fig 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the sensor system of Caspers on the socket of Davis because the sensor system allows the user to be alerted of excessive values of pressure, temperature, or force.  (abstract)  This is important because many prosthetic users have neuropathy and cannot feel if they get a pressure spot on their limb which can turn into a sore.

Response to Arguments
In regard to the 112b rejection of claim 4, the amendments have overcome the rejection.
In regard to the 103(a) rejection of claims 1, 7, 9-13 and 24 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1), the applicant’s arguments and amendments have been fully considered.
The applicant argues that it is unclear where in Davis the paddle connectors are located.  Please see the annotated figure below for the location of the paddle connecting to the adapter.  Further, regarding the quality of the image, the examiner suggests looking up the original reference to avoid issues with scanning quality.  The link is provided for the applicant’s convenience:  https://www.army.mil/article/53906/young_afghan_amputee_gets_new_arms
However, as discussed in the previous rejection, Bache was used to teach the actual paddle connectors.

    PNG
    media_image3.png
    744
    809
    media_image3.png
    Greyscale

The applicant further argues that Bache’s hinges 140 are not coupled with an adapter and are located at opposite ends of the interface.  The claims do not require a direct connection between the hinges and adapter and further the hinges 140 are a connection and one connection was substituted for another, not the entire device.  The applicant further argues that Bache fails to provide any reason for adjusting the distal component of the socket.  This is an apparatus claim so any adjusting is intended use and the device must only be capable of performing the claimed function.
The remainder of the arguments are directed to new claim limitations which are addressed above.
In regard to the 103(a) rejection of claims 2 and 12 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and further in view of Johnson (2010/0082116A1), the applicant’s arguments have been fully considered.  The applicant argues that the paddle connectors must be connected to the adapter at the distal end of the interface and states that Johnson’s plate and slots are not connected with the adapter at the distal end.  Only the connector of Johnson was substituted into Davis, not the entire device.
In regard to the 103(a) rejection of claim 3 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and further in view of Archer (2007/0173955), the typo in the Archer patent number has been corrected.  Please note, the correct number was on the 892 form dated 6/29/2018.
In regard to the 103(a) rejection of claims 4-5 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and further in view of Einarsson (2007/0225824A1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 4 and 6 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and further in view of Martin (7300466B1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 11 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and further in view of Caspers (2004/0167638A1), no further arguments have been presented.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774